DETAILED ACTION
		Application No. 17/231,170 filed on 04/15/2021 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claims 1, 19 and 20 recites receiving a query, identifying an item…, providing a result…. Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claims 1, 19 and 20 recite limitations of “receiving a query; in response to receiving the query, identifying an item from a category; identifying a product from a different category, the product being compatible with the item; based on identification of the product, identification of an item descriptor extracted from the query or based on identification of the item, constructing a compatibility-based text; and providing a result based on the compatibility-based text, the result comprising a plurality of item”. This process receiving a query, identifying an item…, providing a result…. This process can be a mental process, as a person can perform to receiving a query, identifying an item…, providing a result… . Such step of performing a query that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 19 and 20 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1, 19 and 20 recites additional elements ““receiving a query”, “in response to receiving the query, identifying an item…;”, “identifying a product from a different category…..;”, “based on identification of the product….;”, “ providing a result….;”.
The limitations, “receiving a query”, “in response to receiving the query, identifying an item…;”, “identifying a product from a different category…..;”, “based on identification of the product….;”, “ providing a result….;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving…;”, “identifying....;” and “providing result...;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element - one or more computer storage media (in claim 19), a one or more processors (in claim 20), one or more computer storage media and one or more processors in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, identifying and providing result) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 19 and 20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claims 2-4, 10 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 2-4, 10 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “comprising extracting one or more terms from the query”, “wherein the item from the category is identified using the one or more terms extracted from the query...”, “wherein the item descriptor is a term of the one or more extracted terms” and “wherein the product from a different category is identified based on extraction of one or more terms of the query”, which is abstract idea of a generic computer component of receiving query and providing result, and therefore, does not amount to significantly more than the abstract idea.
Claims 5-9, 11 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 5-9, 11 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “wherein the item identifier is identified within free-form text….”, “providing a compatibility-based notification of availability of the compatibility-based text for the item…”, “wherein the item and the product are associated together with the compatibility data….”, “wherein the product from a different category“ and “wherein the product from a different category is identified based on requesting identification of the product…”, which is abstract idea of a generic computer component of receiving query and providing result, and therefore, does not amount to significantly more than the abstract idea.
Claims 12-14 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 12-14 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “providing an approval request….”, “receiving an approval response…” and “constructing a compatibility-based search query for a plurality of items compatible with the product is further based on receiving the approval request”, which is abstract idea of a generic computer component of receiving query and providing result, and therefore, does not amount to significantly more than the abstract idea.
Claims 15-18 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 15-18 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “wherein the compatibility-based text is a compatibility-based search query used to search for the plurality of items…”, “selecting one or more item identifiers based on the compatibility-based search query”, “wherein the result is further based on selection of the one or more item identifiers” and wherein the plurality of items is compatible with the product”, which is abstract idea of a generic computer component of receiving query and providing result, and therefore, does not amount to significantly more than the abstract idea.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In view of applicant specification it is not clear if one or more computer storage media is a non-transitory form. Claim language " one or more computer storage media ", alone does not make it statutory subject matters. Applicant is suggested to insert – “non-transitory” -- before computer storage media” to obviate this rejection. 


Claim Rejections - 35 USC § 112 
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 19-20 recite “identifying a product from a different category, the product being compatible with the item…., based on identification of the product”. The present specification does not disclose limitation “identifying a product from a different category, the product being compatible with the item…., based on identification of the product”. It is not clear to the examiner that where the term “generating a plurality of modules” is construed in the specification.
All other claims contain analogous subject matter or are dependent claims and are therefore likewise rejected.

Double Patenting 
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of patent No. 9576021 B2, patent No: 10360250 B2 and claims 1-17 of patent No: 11003698 B2.  Claims 1-20 of patent No. 9576021 B2, patent No: 10360250 B2 and claims 1-17 of patent No: 11003698 B2 contain almost similar element of claims 1-20 of the instant application and as such anticipate claims 1-20 of the instant application.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 



Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

 	Claims 1-11 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoshnevisan et al (US 7765227 B1) in view of Dedhia et al (US 2003/0212669 A1).

 	As per claim 1, Khoshnevisan teaches a method comprising: receiving a query; in response to receiving the query, identifying an item from a category, identifying a product from a different category, the product being compatible with the item (see col.11, lines 36-55);
Khoshnevisan does not explicitly teach based on identification of the product, identification of an item descriptor extracted from the query or based on identification of the item, constructing a compatibility-based text; and providing a result based on the compatibility-based text, the result comprising a plurality of items.
However, Dedhia teaches based on identification of the product, identification of an item descriptor extracted from the query or based on identification of the item, constructing a compatibility-based text and providing a result based on the compatibility-based text, the result comprising a plurality of items ([0049], e.g.,  user selects the parameters based on which he/she wants to search, the component filters the products based on the parameter values and returns only those to the user that are relevant with that particular parameter values within that catalog ).
It would have been obvious to one of the ordinary skill in the art at the time invention was made to combine Dedhia teaching with Khoshnevisan teaching in order for providing a user to select the parameters based on which he/she wants to search, the component filters the products based on the parameter values in efficient manner (Dedhia).
 	As per claim 2, further comprising extracting one or more terms from the query ([0006], Dedhia).
 	As per claim 3, wherein the item from the category is identified using the one or more terms extracted from the query, an item descriptor, an item identifier, or access of compatibility data ([0006], Dedhia).
 	As per claim 4, wherein the item descriptor is a term of the one or more extracted terms ([0006], Dedhia).
 	As per claim 5, wherein the item identifier is identified within free-form text of the query (col.6, lines 47-67 col.11 lines 36-54, Khoshnevisan).
 	As per claim 6, further comprising providing a compatibility-based notification of availability of the compatibility-based text for the item based on availability of compatibility data between the item and the product (col.6, lines 47-67 col.11 lines 36-54, Khoshnevisan).
 	As per claim 7, wherein the item and the product are associated together with the compatibility data (col.6, lines 47-67 col.11 lines 36-54, Khoshnevisan).
 	As per claim 8, wherein the item further comprises a part or accessory that works with the product (col.6, lines 47-67 col.11 lines 36-54, Khoshnevisan).
 	As per claim 9, wherein the product from a different category is identified based on free-form text of the query (col.6, lines 47-67 col.11 lines 36-54, Khoshnevisan).
 	As per claim 10, wherein the product from a different category is identified based on extraction of one or more terms of the query (see rejection of claim 1).
 	As per claim 11, wherein the product from a different category is identified based on requesting identification of the product and receiving identification of the product (col.6, lines 47-67 col.11 lines 36-54, Khoshnevisan).
 	 	As per claim 15, wherein the compatibility-based text is a compatibility-based search query used to search for the plurality of items compatible with the product (col.6, lines 47-67 col.11 lines 36-54, Khoshnevisan).
 	As per claim 16, further comprising selecting one or more item identifiers based on the compatibility-based search query (col.6, lines 47-67 col.11 lines 36-54, Khoshnevisan).
 	As per claim 17, wherein the result is further based on selection of the one or more item identifiers (col.6, lines 47-67 col.11 lines 36-54, Khoshnevisan).
 	As per claim 18, wherein the plurality of items is compatible with the product (col.6, lines 47-67 col.11 lines 36-54, Khoshnevisan).

Regarding claims 19-20, claims 19-20 are rejected for substantially the same reason as claim 1 above. 

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khoshnevisan et al (US 7765227 B1) in view of Dedhia et al (US 2003/0212669 A1) further in view of Johnson et al (US 2005/0251409 A1).

 	As per claim 12, Khoshnevisan and Dedhia do not explicitly teach comprising providing an approval request to a user based on identification of the item.
However, Johnson teaches comprising providing an approval request to a user based on identification of the item ([0054], [0466], different types of approval rules and claim 16 shows product item approval).
It would have been obvious to one of the ordinary skill in the art at the time invention was made to combine Johnson teaching with Khoshnevisan and Dedhia teaching in order for displaying product items based on the user approval rule in efficient manner (Johnson).

 	As per claim 13, further comprising receiving an approval response from the user in response to the approval request ([0054], [0466], different types of approval rules and claim 16 shows product item approval, Johnson).
 As per claim 14, wherein the constructing a compatibility-based search query for a plurality of items compatible with the product is further based on receiving the approval request ([0054], [0466], different types of approval rules and claim 16 shows product item approval, Johnson).

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166